         Case 3:20-cv-02731-VC Document 719 Filed 09/24/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                        ORDER RE BAIL APPLICATIONS
                                                    FOR DETAINEES WHO HAVE
          v.                                        TESTED POSITIVE
  DAVID JENNINGS, et al.,
                 Defendants.

       The purpose of this order is to explain the Court’s approach to bail applications from

detainees who have tested positive for COVID-19 but are now considered “recovered.” The

medical briefs and evidence submitted by the parties suggest that reinfection is possible but not

common, and generally does not occur within 2-3 months of initial infection. All of the bail

applications from recovered detainees received so far are well within this window, such that risk

of reinfection is low. These applications have thus far been denied, and they will continue to be

denied in the near future absent truly extraordinary circumstances. However, a minority of these

applications would have presented close questions had the detainee not already tested positive,

and the calculus for those applications could change in the coming months depending on how the

medical community’s understanding of the risk of reinfection develops.

       IT IS SO ORDERED.

Dated: September 24, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
